Citation Nr: 0907387	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1973 to October 
1975 and from April 1976 to March 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The issue of service connection for a right knee disorder, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disorder was denied by the RO in a rating decision dated in 
August 1977.  The Veteran did not appeal.

2.  In rating actions of the RO dated in June 1978, September 
1980, and September 1983, the RO determined that the Veteran 
had not provided new and material evidence with which to 
reopen the claim of service connection for a right knee 
disorder, and the Veteran did not appeal. 

3.  Evidence submitted since the September 1983 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee  disorder.




CONCLUSIONS OF LAW

1. The unappealed September 1983 RO decision which denied 
reopening the claim of service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Subsequent to the September 1983 RO decision which denied 
reopening the claim of service connection for a right knee 
disorder, new and material evidence sufficient to reopen the 
claim was received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board reopens the claim of service 
connection for a right knee disorder and remands the matter 
for further development.  As such, no discussion of VA's 
duties to notify and assist is necessary.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in August 1977, the RO denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder.  At the time of this decision, the 
medical evidence of record included the Veteran's service 
treatment records from the Veteran's first period of active 
service, a post-service VA examination report dated in July 
1977, and VA outpatient treatment records dated from May 1980 
to August 1981.

The evidence then considered included a service treatment 
record dated in December 1973 showing that the Veteran had 
been treated for a bruised right knee following a fall 
against a wooden box.  A service treatment record dated in 
April 1974 had shown reported right knee pain with an 
impression of questionable chondromalacia.  Service treatment 
records dated in June 1974 and November 1974 had also shown 
chondromalacia of the right knee.

The RO also considered the post-service July 1977 VA 
examination report which had shown an impression of right 
knee condition not found.

In its August 1977 decision, the RO determined that there was 
no evidence of a current right knee disorder shown on 
examination.  Thus, service connection was denied.  The 
Veteran did not appeal this decision of the RO, thus it 
became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2008).

Subsequent to the February 1972 RO decision, the Veteran 
sought to reopen his previously denied claim for service 
connection for a right knee disorder on three occasions, 
however, he did not submit any additional evidence to show 
that he had a current right knee disorder that was related to 
his period of active service.

In a rating decision dated in September 1983, the RO 
determined that the Veteran had not provided new and material 
evidence with which to reopen the claim of service connection 
for a right knee disorder.  The Veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. §§ 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2008).

Subsequent to the September 1983 RO decision, the Veteran 
submitted additional evidence which included VA outpatient 
treatment records dated from January 2004 to October 2006 
which show intermittent treatment for symptoms associated 
with a chronic right knee disorder manifested by joint pain.

The Veteran's claim for service connection for a right knee 
disorder had initially been denied because there was no 
evidence of a current right knee disability which had been 
the result of his period of active service.  

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
right knee disorder.  The new evidence consisting of the VA 
outpatient treatment records as set forth above is clearly 
new as it was not previously of record.  Additionally, it is 
material in that it relates to the previously unestablished 
fact that the Veteran has a current right knee disorder, a 
fact that would be necessary to substantiate a claim.  For 
this reason, the issue of service connection for a right knee 
disorder is reopened.


ORDER

The claim of service connection for a right knee disorder is 
reopened.  To this extent and to this extent only, the appeal 
is granted.  


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the Veteran in 
the development of the claim by conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. 
Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  

To the extent that the VA outpatient treatment records set 
forth above indicate that the Veteran currently has a chronic 
right knee disorder manifested by joint pain, such suffices 
to reopen the claim.  However, there still remain criteria 
which must be met in order to award service connection.  
Thus, the Board finds that a medical opinion should be 
obtained by an appropriate VA orthopedist in order to 
determine whether the Veteran has a current right knee 
disorder that is etiologically related to his period of 
active service, to include the inservice assessments of 
chondromalacia from 1973 to 1974.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a right knee 
disorder since October 2006, that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
file.

2.  The RO/AMC will afford the Veteran an 
appropriate VA examination to ascertain 
whether the Veteran has a current right 
knee disorder that is etiologically 
related to his period of active service.  
The claims folder must be made available 
to and be reviewed by the examiner.  All 
tests deemed necessary by the examiner 
should be conducted.

The examiner must opine as to the onset 
and etiology of any current right knee 
disorder found on examination.  The 
examiner should state whether it is at 
least as likely as not that any right knee 
disorder found on examination is 
etiologically related to the reported 
assessments of chondromalacia during the 
Veteran's period of active service.  The 
examiner must also state whether it was at 
least as likely as not that the Veteran 
developed arthritis of the right knee 
within one year of his discharge from 
active service.  All opinions, accompanied 
by a complete rationale, must set forth in 
a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


